Citation Nr: 0410659	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-17 152	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to vocational rehabilitation and training pursuant to 
the provisions of Chapter 31, Title 38, United States Code.  

(The issue of entitlement to service connection for folliculitis 
of both shins will be the subject of a separate Board decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from June 1981 to September 
2001.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision which denied the veteran's 
claim for vocational rehabilitation benefits.  

A Travel Board hearing was held in July 2003, before the Veterans 
Law Judge signing this document.  The Veterans Law Judge had been 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the appropriate claims addressed by this decision 
has been obtained by the RO.  

2.  Service connection is in effect for nephrolithiasis, 30 
percent disabling; right shoulder sprain, 30 percent disabling; 
left shoulder sprain, 10 percent disabling; degenerative disc 
disease of the cervical and lumbar spine, 10 percent disabling; 
status post cold exposure, left foot, 10 percent disabling; status 
post cold exposure, right foot, 10 percent disabling; tinnitus, 10 
percent disabling; folliculitis of the upper back, 10 percent 
disabling, and status post left ring finger fracture; status post 
right hand trauma; right inguinal hernia; left patellofemoral 
syndrome; right ankle condition; right patellofemoral pain 
syndrome, all rated 0 percent disabling.  His combined evaluation 
is 80 percent.

3.  The veteran has Bachelor's of Business Administration.  He 
works as a systems analyst.  

4.  The veteran is not in need of rehabilitation to overcome an 
employment handicap.  

5.  The veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes and interests 
is not impaired as a result of disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31 of Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51, 21.52 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefines the obligations of VA with respect to the duty to 
assist, including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

VA has a duty to notify the claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible for 
obtaining and of what evidence VA will undertake to obtain.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO provided this notice in a letter dated in 
February 2002.  

The United States Court of Appeals for Veteran Claim's (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel has 
held that this aspect of Pelegrini constitutes dicta.  
VAOPGCPRECOP 1-2004 (2004).  

The veteran was informed in a January 2002 letter that VA was 
undertaking to afford him a four hour appointment to assess his 
abilities and aptitudes, and that VA would undertake to afford him 
individual counseling thereafter.  This letter informed the 
veteran that he was responsible for reporting to these 
appointments.  In October 2002, he was provided with "a 
rehabilitation orientation interview" during which he was informed 
of the criteria for eligibility for benefits.  These 
communications served to tell the veteran what evidence was needed 
to substantiate his claim, what evidence he was responsible for, 
and what evidence VA would undertake to obtain.  It is unclear 
whether he was told to submit evidence in his possession.  
However, the decision on his claim turned not on evidence 
potentially in his possession but on the circumstances of his 
employment given his level of disability.  The counseling 
interviews collected this information from the veteran.

These communications took place prior to the November 2002 
adjudication of his claim, in accordance with Pelegrini v. 
Principi, at 420-2.  

VA has afforded the veteran the evaluations needed to decide his 
claim.  The claims file contains the results of VA vocational and 
psychologic evaluations.  VA has also obtained all relevant 
records identified by the veteran.

A person is entitled to vocational rehabilitation under Chapter 31 
if that person is a veteran with a service-connected disability 
compensable at a rate of 20 percent or more and that person is 
determined by the Secretary to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. 
§ 21.40.  An employment handicap is defined as an impairment of 
the veteran's ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, and interests.  38 
U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  

The term "impairment" is defined as a restriction on employability 
caused by disabilities, negative attitude towards the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c).  The law provides that an 
"employment handicap" does not exist when either the veteran's 
employability is not impaired, that is, when a veteran who is 
qualified for suitable employment does not obtain or maintain such 
employment for reasons within his control, or when the veteran has 
overcome the effects of impairment of unemployability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).  

The VA counseling records reflect that the veteran earned a 
Bachelor of Business Administration degree in 2000.  After his 
retirement from the Marine Corps in 2001, he found work as a 
systems analyst.  He described this work as temporary.  The 
veteran applied for vocational rehabilitation in January 2002.  At 
that time, he noted that he wanted supervisory position that did 
not require lifting or prolonged standing.  

In his November 2002 notice of disagreement, the veteran again 
reported that his position as a systems analyst was temporary and 
that his contract could be canceled or terminated at any time.  He 
related that he was interested in pursuing professional 
certification in telecommunications and data communications which 
would provide him with more current and competitive informational 
technology skills.  

At the July 2003 hearing the veteran testified that he remained 
employed with the same company, but that he was constantly moved 
from contract to contract.  He stated that advancement was 
difficult because he lacked the most up-to-date training, and that 
it was possible that eventually his training would become 
obsolete.  The veteran acknowledged that he was eligible for VA 
educational training under the "Montgomery GI Bill," but that he 
was pursuing VA vocational rehabilitation benefits because 
vocational rehabilitation provided a larger monetary benefit.

The veteran's service connected disabilities include 
nephrolithiasis, 30 percent disabling; right shoulder sprain, 30 
percent disabling; left shoulder sprain, 10 percent disabling; 
degenerative disc disease of the cervical and lumbar spine, 10 
percent disabling; status post cold exposure, left foot, 10 
percent disabling; status post cold exposure, right foot, 10 
percent disabling; tinnitus, 10 percent disabling; folliculitis of 
the upper back, 10 percent disabling, and status post left ring 
finger fracture; status post right hand trauma; right inguinal 
hernia; left patellofemoral syndrome; right ankle condition; right 
patellofemoral pain syndrome, all rated 0 percent disabling.  His 
combined evaluation is 80 percent.

The 80 percent evaluation demonstrates that the veteran has an 
impairment to employment and his service-connected conditions 
significantly contribute to the impairment of employment.  Under 
VA regulations, however, when the veteran has overcome the effects 
of impairment of unemployability through employment in an 
occupation consistent with his pattern of abilities, aptitudes, 
and interests, and is successfully maintaining such employment, 
the VA must find that an "employment handicap," as VA defines such 
a handicap, does not exist.  

The veteran's claim has been denied based on a finding that he has 
overcome the effects of impairment of unemployability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2)(iii).  

The undisputed evidence is that the veteran has been employed as a 
systems analyst with the same company since shortly after his 
discharge from service.  The counseling psychologist found that he 
does not have an employment handicap that prevents him from 
obtaining or maintaining employment.  Specifically, the 
psychologist found that the veteran's obtained significant 
transferable skills while serving in the military, earning a 
Bachelor's degree, and has worked in the information technology 
field for many years, both in the military and as a civilian.  The 
psychologist concluded that the veteran's occupational area was 
consistent with his pattern of abilities, aptitudes and interests 
and he had been successful in maintain such employment.  Under 38 
C.F.R. § 21.51(f), the psychologist has the authority to make such 
findings.  

There is no evidence to contradict the psychologist's findings.  
Although the veteran points out that his skills may become 
obsolete in the future, and that additional training might qualify 
him for advancement; the fact remains that he is employed in an 
occupation consistent with his pattern of abilities, aptitudes, 
and interests, and is successfully maintaining such employment.

Therefore the Board must agree with the VA counseling psychologist 
that the veteran does not have a current employment handicap that 
prevents him from obtaining or maintaining employment.  Clearly, 
the preponderance of the evidence is against the claim for 
entitlement to vocational rehabilitation training pursuant to the 
provisions of Chapter 31, Title 38, United States Code.  Thus the 
benefit-of-the-doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to vocational rehabilitation and training pursuant to 
the provisions of Chapter 31, Title 38, United States Code is 
denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



